internal_revenue_service department of the treasury number release date index number legend washington dc person to contact telephone number refer reply to cc psi 2-plr-122907-01 date date x a state d1 d2 d3 d4 dear this responds to the letter dated date submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the represented facts are as follows x was incorporated under state law and filed an election to be treated as an s_corporation under sec_1362 for its first taxable_year beginning d1 on d2 x issued shares of x stock to a a state limited_liability partnership in d3 x’s accountant discovered that x had issued stock to a an ineligible shareholder and that x’s s_corporation_election had terminated on d2 on d4 x and a executed an agreement rescinding the issuance of x stock to a x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with treatment of x as an s_corporation x represents that it did not intend to terminate its s election and that the issuance of stock to a was not motivated by tax_avoidance sec_1361 provides that the term s_corporation means with respect to plr-122907-01 any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the information submitted and the representations made we conclude that the termination of x’s subchapter_s_election as described above was inadvertent within the meaning of sec_1362 therefore x will be treated as continuing to be an s_corporation from d2 through d4 and thereafter provided that x’s s election was valid and has not otherwise terminated under sec_1362 a will be treated as a shareholder of x for the period from d2 through d4 accordingly a and x’s other shareholders in determining their federal tax_liability for that period must include their pro_rata share of the separately and nonseparately computed items of x as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x to shareholders as provided sec_1368 this ruling shall be null and void if the requirements of this paragraph are not met except as specifically set forth above we express no opinion concerning the federal tax consequences of the above-described facts under any other provision of the code specifically no opinion is expressed on whether x is otherwise eligible to be treated as an s_corporation plr-122907-01 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x’s authorized representative sincerely yours shannon cohen assistant to the branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
